Title: From George Washington to John Moylan, 31 October 1782
From: Washington, George
To: Moylan, John


                  
                     Sir
                     Head Quarters 31st October 1782
                  
                  I recd Mr Howells letter of the 15th and am glad to hear that the Shirts are in so good train.  They are so exceedingly wanted that I wish to have them forwarded as fast as they are made up—Many Soldiers have not a single one—And the same may be done with the Woolen Overalls and every other Article which is to come here—  The advanced Season requires the utmost dispatch—The Secretary at War agreed to furnish immediately thirty Watch Coats to a Regiment—If he has not given orders for them—I would wish you to remind him—And pray do not lose sight of the Contract for shoes.
                  The Coats of most part of the Army are yet exceedingly good, and if thread can be furnished to mend them this Winter—they will still be servicable in the Spring.—You will be pleased to use your utmost endeavours to procure and send up Thread.  I am Sir Yr most obt Servt.
                  
               